Filed 12/6/21 P. v. Sanders CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                             F081010
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF173420A)
                    v.

    GARRETT SANDERS,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John S. Somers,
Judge.
         Jan B. Norman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
Michael A. Canzoneri, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Hill, P. J., Detjen, J. and Meehan, J.
       Defendant Garrett Sanders contends on appeal that (1) his term of probation must
be modified to one year pursuant to Penal Code section 1203a, 1 subdivision (a), as
amended by Assembly Bill No. 1950 (2019−2020 Reg. Sess.) (Assembly Bill 1950) and
(2) the costs imposed for legal assistance pursuant to former section 987.8 are now
unenforceable and uncollectible as a result of Assembly Bill No. 1869 (2019–2020 Reg.
Sess.) (Assembly Bill 1869). We remand to the trial court to modify the term of
probation to conform with Assembly Bill 1950 and strike the legal assistance costs
imposed pursuant to former section 987.8 to conform with Assembly Bill 1869. We
affirm in all other respects.
                                PROCEDURAL SUMMARY
       On July 1, 2019, the Kern County District Attorney charged defendant by
information with vehicular manslaughter, by committing an act with gross negligence
(§ 192, subd. (c)(1); count 1), and with reckless driving, resulting in death (Veh. Code,
§ 23105, subd. (a); count 2). The information further alleged as to both counts that
defendant had suffered one qualifying prior felony strike conviction within the meaning
of the “Three Strikes” law (§§ 667, subds. (c)–(j), § 1170.12, subds. (a)–(e)) and had
served four prison prior terms (§ 667.5, subd. (b)).
       On February 5, 2020, the jury found defendant not guilty on both felony counts,
but instead found him guilty of two lesser charges: on count 1, vehicular manslaughter
without gross negligence (§ 192, subd. (c)(2)); and on count 2, reckless driving (Veh.
Code, § 23103). Defendant admitted the prior strike conviction and the prior prison term
allegations.




1      All statutory references are to the Penal Code unless otherwise noted.


                                             2.
         On February 5, 2020, the trial court suspended sentence and placed defendant on
informal (summary) probation for three years as to both counts. Defendant was ordered
to serve 270 days in custody with credit for 212 days.
         In addition to restitution and various fines and fees, defendant was ordered to pay
$1,000 for legal assistance pursuant to former section 987.8.
         On March 19, 2020, defendant filed his notice of appeal.
                                           FACTS
         Just after 8:00 p.m., on April 29, 2018, witnesses saw defendant driving his
vehicle in the city of Bakersfield, traveling southbound. He was driving at a high rate of
speed, using the northbound lane to pass other southbound traffic while holding a cellular
phone.
         Defendant returned to the southbound lane of the street as he approached an
intersection. Jane M. was in her vehicle approaching the same intersection in the
eastbound lane. When she entered the intersection, she began making a U-turn into the
westbound lane. When defendant entered the intersection, his vehicle hit the driver’s side
door of Jane’s vehicle. The impact caused defendant’s vehicle to roll over and Jane’s
vehicle to spin several times. Jane died within seconds from traumatic blunt force
trauma. She suffered severe internal injuries, including a massive hemorrhage of her
aorta.
         Electronic data retrieved from defendant’s vehicle indicated he was traveling at a
speed of at least 66 miles per hour and did not deploy the brakes in the time immediately
preceding the collision. Neither vehicle exhibited pre-collision mechanical issues. Data
from Jane’s vehicle indicated it was making a hard left turn at the time of the accident.
Data from defendant’s cellular phone indicated that he received an incoming call at
approximately 8:03 p.m., that lasted one minute and 20 seconds, and made an outgoing
call at 8:10 p.m., lasting 21 seconds.



                                              3.
                                        DISCUSSION
I.     Assembly Bill 1950
       Effective January 1, 2021, sections 1203a and 1203.1 were amended by Assembly
Bill 1950 to limit the maximum term of probation a trial court is authorized to impose for
most felony offenses to two years and most misdemeanor offenses to one year. 2
(§§ 1203a, subd. (a), 1203.1, subds. (a) & (m)), as amended by Stats. 2020, ch. 328,
§§ 1, 2.) “[T]he … limitation[s] on … probation set forth in Assembly Bill … 1950 [are]
ameliorative change[s] to the criminal law that [are] subject to the [In re] Estrada [(1965)
63 Cal.2d 740] presumption of retroactivity.” (People v. Sims (2021) 59 Cal.App.5th
943, 964; accord, People v. Quinn (2021) 59 Cal.App.5th 874, 883–885.) Therefore, the
amendments to sections 1203a and 1203.1 apply to all cases not final on Assembly
Bill 1950’s effective date. (Estrada, at p. 742.)
       As the parties agree, defendant’s case was not final on January 1, 2021, and he
was sentenced to a term of summary probation for three years on two misdemeanor
convictions. We agree. Defendant is entitled to the benefit of Assembly Bill 1950.
       Defendant asks that we remand the matter to the trial court to modify the term of
probation. The People agree. We remand the matter for the trial court to modify the term
of probation consistent with Assembly Bill 1950. We note that until expiration of
defendant’s term of probation, the trial court may modify the terms and conditions of
probation (and the parties may move the court to do so). (§§ 1203.2, subd. (b)(1),
1203.3, subd. (a).)
II.    Assembly Bill 1869
       On September 18, 2020, the Governor signed Assembly Bill 869. Effective
July 1, 2021, Assembly Bill 1869 eliminated many fines, fees, and assessments that

2      Section 1203a, subdivision (b) provides that the one-year limitation does not apply to an
offense in which the statute provides for a specific duration of probation. This exception does
not apply to defendant’s convictions.


                                               4.
courts have imposed under a variety of statutes, including former section 987.8, which
previously allowed collection of costs for legal assistance. (Stats. 2020, ch. 92, §§ 2, 11,
37, 62.) In People v. Clark (2021) 67 Cal.App.5th 248, the court found that Assembly
Bill 1869 applied retroactively to probation supervision costs because it was an
ameliorative measure. (Id. at p. 252.) As the elimination of legal fees is also an
ameliorative measure, the same rationale applies, and Assembly Bill 1869 must be
applied retroactively to legal fees imposed pursuant to former section 987.8.
         Defendant’s case was not final on January 1, 2021, and he was ordered to pay
$1,000 legal assistance costs pursuant to former section 978.8. Defendant is entitled to
the benefit of Assembly Bill 1869.
         Defendant asks that we remand the matter to the trial court to vacate the
$1,000 legal assistance costs. The People decline to submit supplemental briefing on the
issue.
         We conclude that the balance of the legal assistance costs imposed pursuant to
former section 987.8 is unenforceable and uncollectible and the portion of the judgment
imposing those costs must be vacated. (§ 1465.9, subd. (a).) Accordingly, we remand
the matter to the trial court with direction to vacate the $1,000 legal assistance costs
ordered pursuant to former section 987.8.
                                       DISPOSITION
         The matter is remanded to the trial court to modify the term of probation to
conform with Assembly Bill 1950 and vacate the legal assistance costs imposed pursuant
to former section 987.8. In all other respects, the judgment is affirmed.




                                              5.